10/08/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs August 2, 2021

                                   IN RE AMORA S.

                 Appeal from the Juvenile Court for Hamblen County
                     No. J180009        Janice H. Snider, Judge
                      ___________________________________

                             No. E2021-00338-COA-R3-PT

                       ___________________________________


This appeal involves the termination of a father’s parental rights. The child was placed
into the custody of the Tennessee Department of Children’s Services (“DCS”) in May
2019. DCS subsequently filed a petition to terminate the father’s parental rights in the
Hamblen County Juvenile Court (“Juvenile Court”). Following trial, the Juvenile Court
entered an order terminating the father’s parental rights to the child, upon its finding by
clear and convincing evidence that the father had failed to manifest an ability and
willingness to parent the child, that returning the child to the father’s custody would pose
a risk of substantial harm to the child’s psychological welfare, and that termination of the
father’s parental rights was in the child’s best interest. Discerning no reversible error, we
affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and ARNOLD B. GOLDIN, J., joined.

Whitney P. Trujillo, Strawberry Plains, Tennessee, for the appellant, Ronald S.

Herbert H. Slatery, III, Attorney General and Reporter, and Kristen Kyle-Castelli, Assistant
Attorney General, for the appellee, the Tennessee Department of Children’s Services.
                                               OPINION

                                              Background

        In March 2020, DCS filed a petition to terminate the parental rights of Ronald S.
(“Father”) and Beatriz C. (“Mother”) to the minor child, Amora S. (“the Child”).1 In its
petition, DCS alleged several grounds for the termination of Father’s parental rights.
However, all but one ground against Father had been voluntarily dismissed by DCS when
the trial began.

       The Juvenile Court conducted a trial in January 2021. Tennessee Code Annotated
§ 36-1-113(g)(14) was the sole ground for termination of Father’s parental rights before
the Juvenile Court during trial, which required DCS to prove either that Father had failed
to manifest an ability or a willingness to assume custody of or provide financial support
for the Child, as well as prove that placing the Child with Father would pose a risk of
substantial harm to the physical or psychological welfare of the Child.

       Father did not appear at trial, but his attorney was present to represent him during
the proceedings. At the beginning of trial, the record reflects that several exhibits were
“premarked” as exhibits one through seventeen. These exhibits consisted of the Child’s
birth certificate, the Juvenile Court file from the dependency and neglect action, and
publication documentation concerning Mother. The Juvenile Court admitted as late-filed
exhibit eighteen, the return of the summons for Father in the termination of parental rights
proceeding. The eighteenth exhibit was the only exhibit that DCS moved the Juvenile
Court to admit into evidence at trial.

       Brianna Hanson, a family support worker with DCS, testified at trial. The Child
had been in DCS custody since May 2019, shortly after her birth. Ms. Hanson had been
the Child’s case manager since November 2020, which was approximately two months at
the time of trial. However, the previous case manager was not present for trial and was
reportedly no longer employed by DCS. At the beginning of trial, Father objected to Ms.
Hanson’s testimony regarding anything occurring before November 2020 due to lack of
personal knowledge. As relevant to this objection, Father’s counsel stated that no
“TFACTS Recordings” had been included on the “Exhibit List” she had been provided.
The Juvenile Court took the matter under advisement and instructed Father to raise the
issue again as testimony arose that he believed to be inadmissible.


1
  Although the termination of parental rights proceeding involved Mother, she has not appealed the
termination of her parental rights or participated in this appeal. Therefore, we will address only the facts
and issues as relevant to Father.


                                                   -2-
       Ms. Hanson testified that neither she nor the Child had any contact with Father since
she had been assigned to the case. Ms. Hanson further testified that she had attempted to
contact Father at his last known telephone number and had assisted the previous case
manager with mailing a letter to Father’s last known address in November 2020. The letter
informed Father that she was the new case manager, notified him of the date of the
termination of parental rights proceeding, and included a copy of the criteria for
termination of parental rights. This letter was not returned to her. During cross
examination, Father’s attorney referred to one of the first seventeen exhibits when
discussing Father’s address.

        During her testimony, Ms. Hanson stated that she had never received a telephone
call, text message, or visitation request from Father. According to Ms. Hanson, she tried
to contact Father every week, attempted to find him on Facebook, and tried to contact the
parents’ family members. She testified that Father had not provided DCS with reports
regarding his completion of required assessments or other requested documents. DCS had
two telephone numbers for the parents, but the parents never indicated which number
belonged to whom. Ms. Hanson stated that she sent text messages to both numbers but
was unable to leave voicemail messages at those numbers. No one answered the phone
calls or sent text messages back to her. Additionally, Ms. Hanson testified that she
attempted a home visit at two different addresses, but no one answered the door.

       The Child’s foster mother, V.W. (“Foster Mother”), also testified at trial. Foster
Mother had the Child in her home since she picked her up from the hospital in May 2019.
Foster Mother lived in the home with her significant other, R.C. (“Foster Father”), their
five-year-old adopted child, and the Child.2 Foster Mother and Foster Father had been
together for over twenty years and had adopted a child together. Foster Mother testified
that the Child had been sleeping in Foster Mother and Foster Father’s room but that she
would have her own room or share with “her sister,” the foster parents’ adopted child.
Foster Mother testified that the Child referred to her and Foster Father as “Mommy” and
“Daddy,” respectively. According to Foster Mother, she and Foster Father desired to adopt
the Child.

       Foster Mother stated that the parents had visitation with the Child when the Child
first was placed into DCS custody. When asked when the Child had last visited with her
parents, Foster Mother testified that she was unsure of the exact date but believed the Child
had not seen her parents since November 2019. Foster Mother testified that Father had
never called the foster parents but that he had Foster Father’s cell phone number to contact
them. According to Foster Mother, the parents had not sent any gifts, letters, or cards for
the Child other than providing the Child with a pack of diapers and some clothing prior to

2
 Foster Mother’s significant other is referred to as her “husband” in several places in the record, but Foster
Mother stated that they were not married.

                                                    -3-
November 2019. Furthermore, Foster Mother testified that the parents had not financially
supported the Child other than the aforementioned items given to Foster Mother for the
Child. Foster Mother explained that the clothing provided to the Child was mostly passed
down from the parents’ older daughter, but they had also given her a new matching outfit
set for the Child.

       At the conclusion of trial, the Juvenile Court granted DCS’s petition to terminate
Father’s parental rights, upon its determination that Father had failed to manifest an ability
and willingness to parent the Child and that placing the Child with Father would cause a
substantial risk of harm to the Child’s psychological welfare, pursuant to Tennessee Code
Annotated § 36-1-113(g)(14). The Juvenile Court also found by clear and convincing
evidence that termination of Father’s parental rights was in the Child’s best interest. In its
judgment, the Juvenile Court found as follows in pertinent part:

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

              The [Child] was removed into DCS custody on May 21, 2019, after
       she was born drug-exposed to [Mother]. Amora was born seven weeks
       premature after her mother suffered a placental abruption. [Mother] admitted
       to using cocaine two or three days before the child was born. [Father] lived
       with [Mother] at the time of the child’s removal, but he was not a placement
       option. On August 21, 2019, the Hamblen County Juvenile Court found by
       clear and convincing evidence that the child was dependent and neglected
       and severely abused due to [Mother’s] drug use while pregnant.

       ***

                                  GROUND VI
                 FAILURE TO MANIFEST ABILITY TO PARENT
                             T.C.A 36-1-113(g)(14)
                       (Applies to [Mother] and [Father])

       ***

              The parents visited the child a few times between the months of May
       and November 2019. Both parents had the foster parents’ contact
       information but the parents ceased any form of contact with the foster parents
       or the child after November 31, 2019. All subsequent attempts by the DCS
       to contact the parents proved unsuccessful.

             When she took over the case in November, 2020, DCS Case Manager
       Brianna Hanson attempted to locate the parents at their last known addresses.

                                            -4-
She went to each parent’s home, but no one appeared to be home. CM
Hanson sent letters to the parents’ last known addresses. These letters were
not returned as “undeliverable,” but Ms. Hanson never received a response
from either parent. She texted the father on two different phone numbers he
had previously provided to DCS, but received no response. Thereafter, CM
Hanson made weekly efforts to locate or contact the parents, to no avail. CM
Hanson was unsuccessful in ever locating either parent between November,
2020, and the date of this TPR trial.

     The parents’ lack of contact with Amora or DCS for over 14 months
demonstrates a clear lack of willingness to parent . . . their child.

        There is nothing in evidence in this case from which the Court could
find that either parent possesses the ability to parent Amora. Neither parent
chose to contact their appointed counsel or participate in this trial to offer
any explanation for their absence in the child’s life, offer evidence of their
ability to parent, or express any desire to parent Amora. Both parents failed
to financially support this child at any time since her removal into state
custody. Nothing can be determined concerning the parents’ current living
situation. The child was removed at birth and has had no contact with her
parents since 2019. She has no bond with or remembrance of either of her
parents.

        The Court finds by clear and convincing evidence that neither
[Mother] nor [Father] have expressed any willingness or have demonstrated
any ability to parent Amora. The Court further finds that returning Amora
to her parents’ home would clearly be detrimental and impose a substantial
risk of harm to her psychological welfare.

      The grounds for Tenn. Code Ann. § 36-1-113(g)(14) have been met,
and Ground VI of the Petition is sustained as to [Mother] and [Father].


                           BEST INTEREST
                      Tenn. Code Ann. § 36-1-113(i)

***

      (1) and (2) No evidence was presented indicating that either parent
has made any adjustment in their circumstances or conditions that would
make it safe for the child to return home to them.


                                    -5-
           (3) The parents have not maintained regular visitation, and their last
      known contact with the child was in November 2019.

             (4) and (5) Amora has no meaningful relationship with her parents.
      She last saw them when she was merely six months old. She has
      continuously lived in her current foster home since she was removed into
      state’s custody. In fact, her foster mother brought her home from the
      hospital. Her foster parents are the only parents Amora has ever known. It
      is obvious that a change of caregivers and physical environment would have
      a traumatic effect on this child emotionally.

             (6) Due to the parents’ unknown circumstances, this ground is not
      applicable to the Court’s analysis.

             (7) Due to the parents’ unknown circumstances, this ground is not
      applicable to the Court’s analysis.

             (8) Due to the parents’ unknown circumstances, this ground is not
      applicable to the Court’s analysis.

             (9) Although the Adjudicatory Order entered in this case does not
      specifically require the parents to pay support, parents have a duty by law to
      support their child. The parents provided a few items such as diapers and
      clothing early in the case, they have paid no child support.

             The Court may also consider such other factors as it deems
      appropriate in these cases. It is important to note that Amora has been with
      loving foster parents since they brought her home from the hospital. The
      foster parents have an adequate home and sufficient income to support her.
      The foster parents also have a five-year old daughter that loves Amora. They
      wish to adopt this child and provide a permanent home for her.

             For these reasons, the Court finds by clear and convincing evidence
      that, based upon the considerations set forth in Tenn. Code Ann. § 36-1-
      113(i), it is in the best interest of the child for the parental rights of [Mother]
      and [Father] to be terminated.

Father timely appealed to this Court.




                                             -6-
                                                Discussion

       Although not stated exactly as such, Father raises the following issues for our review
on appeal: (1) whether the exhibits were properly admitted into evidence during trial; (2)
whether the Juvenile Court erred by improperly applying the missing witness rule due to
Father’s absence at trial; (3) whether the Juvenile Court erred by entering an improper de
facto default judgment; (4) whether the Juvenile Court erred by applying an incorrect
burden of proof; (5) whether the Juvenile Court erred by finding by clear and convincing
evidence that Father had failed to manifest an ability and willingness to parent the child;
and (6) whether the Juvenile Court erred by finding by clear and convincing evidence that
termination of Father’s parental rights was in the Child’s best interest.

        As our Supreme Court has instructed regarding the standard of review in parental
rights termination cases:

                A parent’s right to the care and custody of her child is among the
        oldest of the judicially recognized fundamental liberty interests protected by
        the Due Process Clauses of the federal and state constitutions.3 Troxel v.
        Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley
        v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); In re
        Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
        Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
        573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
        constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
        250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors .
        . . .’ Tennessee law, thus, upholds the [S]tate’s authority as parens patriae
        when interference with parenting is necessary to prevent serious harm to a
        child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
        429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747,
        102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.
        “When the State initiates a parental rights termination proceeding, it seeks
        not merely to infringe that fundamental liberty interest, but to end it.”
        Santosky, 455 U.S. at 759, 102 S.Ct. 1388. “Few consequences of judicial
        action are so grave as the severance of natural family ties.” Id. at 787, 102
        S.Ct. 1388; see also M.L.B. v. S.L.J., 519 U.S. 102, 119, 117 S.Ct. 555, 136
        L.Ed.2d 473 (1996). The parental rights at stake are “far more precious than
        any property right.” Santosky, 455 U.S. at 758-59, 102 S.Ct. 1388.
3
 U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property, without
due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states “[t]hat no
man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or outlawed, or exiled,
or in any manner destroyed or deprived of his life, liberty or property, but by the judgment of his peers or
the law of the land.”

                                                     -7-
Termination of parental rights has the legal effect of reducing the parent to
the role of a complete stranger and of “severing forever all legal rights and
obligations of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-
113(l)(1); see also Santosky, 455 U.S. at 759, 102 S.Ct. 1388 (recognizing
that a decision terminating parental rights is “final and irrevocable”). In light
of the interests and consequences at stake, parents are constitutionally
entitled to “fundamentally fair procedures” in termination proceedings.
Santosky, 455 U.S. at 754, 102 S.Ct. 1388; see also Lassiter v. Dep’t of Soc.
Servs. of Durham Cnty., N.C., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d
640 (1981) (discussing the due process right of parents to fundamentally fair
procedures).

       Among the constitutionally mandated “fundamentally fair
procedures” is a heightened standard of proof – clear and convincing
evidence. Santosky, 455 U.S. at 769, 102 S.Ct. 1388. This standard
minimizes the risk of unnecessary or erroneous governmental interference
with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596
(Tenn. 2010). “Clear and convincing evidence enables the fact-finder to
form a firm belief or conviction regarding the truth of the facts, and
eliminates any serious or substantial doubt about the correctness of these
factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
The clear-and-convincing-evidence standard ensures that the facts are
established as highly probable, rather than as simply more probable than not.
In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R.,
183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      Tennessee statutes governing parental termination proceedings
incorporate this constitutionally mandated standard of proof. Tennessee
Code Annotated section 36-1-113(c) provides:

       Termination of parental or guardianship rights must be based
       upon:

   (1) A finding by the court by clear and convincing evidence that
       the grounds for termination of parental or guardianship rights
       have been established; and
   (2) That termination of the parent’s or guardian’s rights is in the
       best interests of the child.




                                      -8-
          This statute requires the State to establish by clear and convincing proof that
          at least one of the enumerated statutory grounds4 for termination exists and
          that termination is in the child’s best interests. In re Angela E., 303 S.W.3d
          at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re Valentine,
          79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is separate
          from and subsequent to the determination that there is clear and convincing
          evidence of grounds for termination.” In re Angela E., 303 S.W.3d at 254.
          Although several factors relevant to the best interests analysis are statutorily
          enumerated,5 the list is illustrative, not exclusive. The parties are free to offer
          proof of other relevant factors. In re Audrey S., 182 S.W.3d at 878. The trial
          court must then determine whether the combined weight of the facts
          “amount[s] to clear and convincing evidence that termination is in the child’s
          best interest.” In re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015). These
          requirements ensure that each parent receives the constitutionally required
          “individualized determination that a parent is either unfit or will cause
          substantial harm to his or her child before the fundamental right to the care
          and custody of the child can be taken away.” In re Swanson, 2 S.W.3d 180,
          188 (Tenn. 1999).

                  Furthermore, other statutes impose certain requirements upon trial
          courts hearing termination petitions. A trial court must “ensure that the
          hearing on the petition takes place within six (6) months of the date that the
          petition is filed, unless the court determines an extension is in the best
          interests of the child.” Tenn. Code Ann. § 36-1-113(k). A trial court must
          “enter an order that makes specific findings of fact and conclusions of law
          within thirty (30) days of the conclusion of the hearing.” Id. This portion of
          the statute requires a trial court to make “findings of fact and conclusions of
          law as to whether clear and convincing evidence establishes the existence of
          each of the grounds asserted for terminating [parental] rights.” In re Angela
          E., 303 S.W.3d at 255. “Should the trial court conclude that clear and
          convincing evidence of ground(s) for termination does exist, then the trial
          court must also make a written finding whether clear and convincing
          evidence establishes that termination of [parental] rights is in the [child’s]
          best interests.” Id. If the trial court’s best interests analysis “is based on
          additional factual findings besides the ones made in conjunction with the
          grounds for termination, the trial court must also include these findings in the
          written order.” Id. Appellate courts “may not conduct de novo review of the
          termination decision in the absence of such findings.” Id. (citing Adoption
          Place, Inc. v. Doe, 273 S.W.3d 142, 151 & n.15 (Tenn. Ct. App. 2007)).

4
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
5
    Tenn. Code Ann. § 36-1-113(i).

                                                 -9-
                              B. Standards of Appellate Review

              An appellate court reviews a trial court’s findings of fact in
       termination proceedings using the standard of review in Tenn. R. App. P.
       13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
       246. Under Rule 13(d), appellate courts review factual findings de novo on
       the record and accord these findings a presumption of correctness unless the
       evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at 596; In
       re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215
       S.W.3d 793, 809 (Tenn. 2007). In light of the heightened burden of proof in
       termination proceedings, however, the reviewing court must make its own
       determination as to whether the facts, either as found by the trial court or as
       supported by a preponderance of the evidence, amount to clear and
       convincing evidence of the elements necessary to terminate parental rights.
       In re Bernard T., 319 S.W.3d at 596-97. The trial court’s ruling that the
       evidence sufficiently supports termination of parental rights is a conclusion
       of law, which appellate courts review de novo with no presumption of
       correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re Adoption of
       A.M.H., 215 S.W.3d at 810). Additionally, all other questions of law in
       parental termination appeals, as in other appeals, are reviewed de novo with
       no presumption of correctness. In re Angela E., 303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered). In combination with a best interest finding, clear and convincing evidence
supporting any single ground will justify a termination order. E.g., In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

       We first address Father’s argument that the Juvenile Court erred by entering a de
facto default judgment against Father. On appeal, Father argues that the summons in this
case did not mention the period of time within which Father was required to answer the
petition, that the rules of civil procedure require at least five days’ notice of a default
judgment, and that no notice was given to Father that a default judgment would occur on
the day of trial. It is well settled that even in a parent’s absence at trial, the petitioner must
present evidence to support the ground for termination and to demonstrate that termination
of the parent’s rights is in the child’s best interest. See In re Connor B., 603 S.W.3d 773,
783 (Tenn. Ct. App. 2020); State, Dep’t of Children’s Servs. v. D.L.M.L., No. E2005-
02194-COA-R3-PT, 2006 WL 1072155, at *2 (Tenn. Ct. App. Apr. 24, 2006). In fact,
even if a trial court grants a default judgment against a party in a termination of parental
rights case, the petitioner still must present evidence to support the alleged statutory
grounds and best interest analysis. See Tenn. Code Ann. § 36-1-117(n); In re Connor B.,
603 S.W.3d at 783; In re B.G.J., 215 S.W.3d 396, 399 (Tenn. Ct. App. 2006).

                                              - 10 -
        In this case, however, we see no evidence that DCS requested a default judgment or
that the Juvenile Court entered a default judgment against Father, pursuant to Tennessee
Rule of Civil Procedure 55.01. Father failed to appear on the day of trial. Counsel for
DCS, the DCS case manager, the foster mother, counsel for Father, and the guardian ad
litem were all present for trial. The Juvenile Court proceeded to conduct an evidentiary
trial in Father’s absence with his attorney present to represent him. DCS presented
evidence in support of the statutory ground for termination and whether termination of
Father’s parental rights was in the Child’s best interest. The Juvenile Court subsequently
entered an order making findings of fact and conclusions of law based on the evidence, in
which it found by clear and convincing evidence that DCS had met its burden of
demonstrating that a ground existed to terminate Father’s parental rights and that
termination of Father’s parental rights was in the Child’s best interest. Thus, we find and
hold that the Juvenile Court did not enter a default judgment against Father and, therefore,
did not err in this case by entering a de facto default judgment against Father.

       We next address Father’s issue concerning whether certain exhibits were properly
admitted into evidence. The record reflects that exhibits one through seventeen were
“premarked” at the beginning of the hearing. However, DCS’s counsel never moved for
those exhibits to be entered into evidence, and the record does not reflect an agreement by
the parties to do so. In its appellate brief, DCS acknowledges its failure to admit the first
seventeen exhibits into evidence. However, it argues that Father has waived his issue
regarding the admission of those exhibits because he failed to object during trial.
According to DCS, Father had “ample opportunities to object” and the parties had relied
on the exhibits as if they were properly admitted. We disagree with DCS’s argument that
Father waived the issues regarding admission of exhibits one through seventeen.

       Tennessee Rule of Evidence 103(a)(1) provides that a party may not assign error to
a ruling admitting evidence unless a substantial right of the party is affected and “a timely
objection or motion to strike appears of record, stating the specific ground of objection if
the specific ground was not apparent from the context.” Although Father’s counsel
mentioned an “Exhibit List” and referred to at least one of the initial seventeen exhibits
during trial, we disagree that this constituted a waiver of the issue when DCS never moved
to admit the exhibits into evidence during trial. Because DCS counsel never moved to
admit the exhibits into evidence, Father was not given an opportunity to object to their
admission.

      Based on the record before us, we agree with Father that DCS never properly
admitted those exhibits into evidence during trial. A party wishing for an exhibit to be
considered by the trial court must have the document admitted into evidence. Brown v.
Daly, 884 S.W.2d 121, 125 (Tenn. Ct. App. 1994). In the absence of its admission into
evidence, the court may not rely on the contents of the document in making its findings of

                                           - 11 -
fact and conclusions of law. Id. In its order, the Juvenile Court included some findings of
fact that appear to have, at least in part, relied upon those exhibits. However, we conclude
that the Juvenile Court’s reliance on the exhibits was not significant when addressing the
ground for termination of Father’s parental rights and the best interest analysis as other
evidence properly admitted was more than clear and convincing as to both grounds and
best interest. Therefore, we determine this error to be harmless.

        We next address whether the Juvenile Court erred by applying an incorrect burden
of proof. It is well settled that the burden of proof in a termination of parental rights action
lies with the petitioner seeking to terminate a parent’s rights. See In re Adoption of A.M.H.,
215 S.W.3d 793, 808-09 (Tenn. 2007) (“Parties seeking to terminate parental rights . . .
have the burden of proving that there exists a statutory ground for termination.”). As such,
the burden of establishing that statutory grounds existed to terminate Father’s parental
rights remained with DCS.

       Father specifically takes issue with certain findings made by the Juvenile Court
concerning the statutory ground for termination of Father’s parental rights. In its judgment,
the Juvenile Court noted that there was no evidence in the record to support a finding that
Father possessed the ability to parent the Child. The Juvenile Court further found that
Father had not chosen “to contact [his] appointed counsel or participate in this trial to offer
any explanation for [his] absence in the child’s life, offer evidence of [his] ability to parent,
or express any desire to parent Amora.”6 Father argues that these statements by the
Juvenile Court are tantamount to burden shifting to improperly place the burden of proof
on Father. Upon our review of the judgment, we disagree with this characterization of the
Juvenile Court’s statements.

        A similar argument was made by a parent in In re Amelia M., No. E2012-02022-
COA-R3-PT, 2013 WL 4715043, at *14 (Tenn. Ct. App. Aug. 30, 2013). A parent in In
re Amelia M. argued that the trial court had improperly shifted the burden of proof to the
parent to prove that a meaningful relationship existed between him and the child. Id. The
trial court in In re Amelia M. stated in its best interest analysis that Father had not
demonstrated to the court that an emotional attachment existed between him and the child.
Id. However, this Court noted that the trial court already had summarized the causal
relationship between Father’s failure to visit the child and the lack of a meaningful
relationship and had included other findings following the statement at issue that further
emphasized the causal link resulting from Father’s failure to visit. Id. As a result, this
Court ultimately held that the trial court had not shifted the burden of proof to the parent
when it required the petitioners to establish their burden of proof before ruling that the


6
 This statutory ground for termination concerned both Mother and Father; however, we only address this
ground and the Juvenile Court’s findings as related to Father.

                                               - 12 -
parent was unable to refute the proof established by the petitioners. Id. We find this Court’s
holding in In re Amelia M. to be persuasive to the evidence and record of this case.

       Prior to making its statement regarding Father’s absence from trial and his failure
to present evidence on his own behalf, the Juvenile Court already had made many findings
of fact supporting the ground for termination. Regarding the statutory ground for
termination, the Juvenile Court found that Father had visited the Child between May and
November 2019 but that he had ceased all contact with the Child and the foster parents
since that time. The Juvenile Court further found that Father had in his possession contact
information for the foster parents but had not contacted them. The Juvenile Court also
made findings of fact concerning the efforts the new case manager made to locate Father
during the two months she had been assigned to the case. After making these findings, the
Juvenile Court found that Father’s “lack of contact with Amora or DCS for over 14 months
demonstrates a clear lack of willingness to parent” the Child. Only then did the Juvenile
Court address Father’s absence from court and his decision not to present evidence on his
own behalf to rebut DCS’s proof. We hold that the Juvenile Court did not shift the burden
of proof onto Father concerning the statutory ground for termination but instead found that
Father had failed to rebut the proof presented by DCS.

        Additionally, Father argues that the Juvenile Court improperly applied the missing
witness rule in this case. The missing witness rule provides that “‘the failure of a party to
call a witness gives rise to a permissible inference that the missing witness’ testimony
would have been unfavorable to the party who failed to call the witness.’” In re Estate of
Price, 273 S.W.3d 113, 140 (Tenn. Ct. App. 2008) (quoting Gentry v. Gentry, No. E2000-
02714-COA-R3-CV, 2001 WL 839714, at *4 (Tenn. Ct. App. July 25, 2001) (citing State
v. Francis, 669 S.W.2d 85, 88 (Tenn. 1984)) (internal footnote omitted)). The missing
witness rule may apply to parties in civil trials, when the party has “knowledge of material
facts, naturally favorable testimony, and availability to judicial process,” and this rule is
applicable in both jury trials and bench trials. In re Mattie L., 618 S.W.3d 335, 342-43
(Tenn. 2021). “While a presumption tilts the scales of legal reasoning toward a particular
result, a permissive inference merely enables the trier of fact to draw on logical leaps that
are ordinary to our shared experience.” Id. at 343. A petitioner cannot rely on this
inference to avoid his or her burden of proving a prima facie case to support his or her
claims. Id. Our Supreme Court recognized that the missing witness rule “carries no more
legal force than the commonsense inference it permits the trier of fact to apply in weighing
the evidence.” Id. at 344.

       In the present case, no party requested application of the missing witness rule.
Father does not point to a statement by DCS regarding Father’s failure to testify on his own
behalf. Instead, Father takes issue with the Juvenile Court’s finding that he had not
appeared at trial to present evidence on his own behalf. As we already stated above, the
Juvenile Court examined the evidence presented by DCS and made findings of fact

                                            - 13 -
regarding the statutory ground for termination based on the evidence presented by DCS.
We see nothing in the record that leads us to conclude that the Juvenile Court had applied
a permissible inference that Father’s testimony would have been unfavorable to him. The
Juvenile Court simply recognized that Father had not appeared in court to submit evidence
in order to rebut the evidence presented by DCS. Therefore, we find no merit to Father’s
argument in this regard.

       We next address Father’s issue concerning the statutory ground found by the
Juvenile Court. The sole ground for termination of Father’s parental rights was based on
Tennessee Code Annotated § 36-1-113(g)(14) (2021), which provides as follows:

       A parent or guardian has failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child[.]

       This ground has two prongs. Regarding the first prong of our analysis, our Supreme
Court has explained that “[i]f a person seeking to terminate parental rights proves by clear
and convincing proof that a parent or guardian has failed to manifest either ability or
willingness, then the first prong of the statute is satisfied.” In re Neveah M., 614 S.W.3d
659, 677 (Tenn. 2020) (emphasis in original). The second prong of the statute requires the
court to consider whether placing the child in the person’s legal and physical custody would
pose a risk of substantial harm to the physical or psychological welfare of the child. See
Tenn. Code Ann. § 36-1-113(g)(14) (2021).

        With regard to the first prong of this ground, the Juvenile Court found that Father
had not expressed a willingness or demonstrated an ability to parent the Child. A parent’s
actions or inaction can be analyzed by the trial court in its determination of whether the
parent has established a lack of willingness to assume custody of or financial responsibility
for the Child. See In re Ryan J. H., No. M2019-01439-COA-R3-PT, 2020 WL 7861376,
at *14 (Tenn. Ct. App. Dec. 22, 2020) (“Father’s actions in the present case raise doubts as
to his actual willingness to assume custody of the Child.”); In re Ellie K., No. M2019-
01269-COA-R3-PT, 2020 WL 1943522, at *11 (Tenn. Ct. App. Apr. 23, 2020) (“It is well
established that a parent’s actions can demonstrate a lack of willingness to assume custody
of or financial responsibility for the child.”). We agree with the Juvenile Court that clear
and convincing evidence was presented by DCS to establish that Father had failed to
manifest an ability and willingness to assume custody of or financial responsibility for the
Child, as required by Tennessee Code Annotated § 36-1-113(g)(14).

      According to the Juvenile Court, Father’s failure to visit the Child for over fourteen
months demonstrated “a clear lack of willingness to parent” the Child. The Child had been

                                           - 14 -
living with the foster parents since shortly after her birth. The Juvenile Court found that
due to Father’s lack of contact with the Child, the Child had no bond with or remembrance
of Father. Despite having contact information for the foster parents, Father had not
attempted to contact them to request visitation with the Child or otherwise tried to maintain
a relationship with the Child. Additionally, although Father had provided some clothing
and diapers for the Child early in her life, Father had not paid child support at any time
since the Child was placed into foster care and had not provided any items for the Child in
over a year.

       Father did not rebut any of this evidence presented by DCS concerning Father’s lack
of willingness to assume custody of or financial responsibility for the Child. As the
Juvenile Court noted, little is known regarding Father’s current circumstances or living
conditions at the time of trial due to his lack of contact with DCS or the Child. However,
DCS must only prove either a lack of willingness or ability to assume custody of or
financial responsibility for the Child. See In re Neveah M., 614 S.W.3d 659, 677 (Tenn.
2020). Therefore, although the Juvenile Court also found that Father did not have an ability
to parent the Child, it is not necessary for us to address the Juvenile Court’s finding
regarding Father’s ability because the evidence presented regarding Father’s lack of
willingness is clear. Based on the foregoing, we agree with the Juvenile Court’s finding
that DCS had presented clear and convincing evidence to support the first prong of
Tennessee Code Annotated § 36-1-113(g)(14).

        By the same quantum of proof, DCS has proven the second prong in establishing
that returning the Child to Father’s custody would pose a risk of substantial harm to the
Child’s physical or psychological welfare. Due to Father’s absence from the Child’s life
for fourteen months and her young age, the Juvenile Court found that the Child had no
remembrance of Father. Father is essentially a stranger to the Child. Conversely, the Child
has been placed with the foster parents since she came home from the hospital following
her birth. This Court has held that forcing a child to begin visitation with or giving custody
to a parent who is a virtual stranger to the child would create a risk of substantial harm to
the Child, sufficient to establish the second prong of Tennessee Code Annotated § 36-1-
113(g)(14). In re Braelyn S., No. E2020-00043-COA-R3-PT, 2020 WL 4200088, at *17
(Tenn. Ct. App. July 22, 2020), perm. app. denied (Tenn. Dec. 10, 2020); In re Bentley Q.,
No. E2019-00957-COA-R3-PT, 2020 WL 1181804, at *12 (Tenn. Ct. App. Mar. 11, 2020)
(“Father’s lack of presence in the Child’s life posed a sufficient probable risk of substantial
harm to the Child’s psychological welfare if Father were to suddenly obtain custody of the
Child.”). We agree with the Juvenile Court that returning the Child to Father’s legal or
physical custody would create a risk of substantial harm to the Child. Therefore, we affirm
the Juvenile Court’s finding that DCS has proven this statutory ground for termination of
Father’s parental rights by clear and convincing evidence.



                                            - 15 -
        Having determined that a ground exists for the termination of Father’s parental
rights, we next address the best interest analysis. Tennessee Code Annotated § 36-1-113(i)
provides a set of non-exclusive factors courts are to consider in determining whether
termination of parental rights is in a child’s best interest:

      (i)    In determining whether termination of parental or guardianship rights
             is in the best interest of the child pursuant to this part, the court shall
             consider, but is not limited to, the following:

      (1)    Whether the parent or guardian has made such an adjustment of
             circumstance, conduct, or conditions as to make it safe and in the
             child’s best interest to be in the home of the parent or guardian;

      (2)    Whether the parent or guardian has failed to effect a lasting
             adjustment after reasonable efforts by available social services
             agencies for such duration of time that lasting adjustment does not
             reasonably appear possible;

      (3)    Whether the parent or guardian has maintained regular visitation or
             other contact with the child;

      (4)    Whether a meaningful relationship has otherwise been established
             between the parent or guardian and the child;

      (5)    The effect a change of caretakers and physical environment is likely
             to have on the child’s emotional, psychological and medical
             condition;

      (6)    Whether the parent or guardian, or other person residing with the
             parent or guardian, has shown brutality, physical, sexual, emotional
             or psychological abuse, or neglect toward the child, or another child
             or adult in the family or household;

      (7)    Whether the physical environment of the parent’s or guardian’s home
             is healthy and safe, whether there is criminal activity in the home, or
             whether there is such use of alcohol, controlled substances or
             controlled substance analogues as may render the parent or guardian
             consistently unable to care for the child in a safe and stable manner;

      (8)    Whether the parent’s or guardian’s mental and/or emotional status
             would be detrimental to the child or prevent the parent or guardian


                                           - 16 -
             from effectively providing safe and stable care and supervision for the
             child; or

      (9)    Whether the parent or guardian has paid child support consistent with
             the child support guidelines promulgated by the department pursuant
             to § 36-5-101.

Tenn. Code Ann. § 36-1-113(i) (2017).

      With regard to making a determination concerning a child’s best interest, our
Supreme Court recently instructed:

              When conducting the best interests analysis, courts must consider nine
      statutory factors listed in Tennessee Code Annotated section 36-1-113(i).
      These statutory factors are illustrative, not exclusive, and any party to the
      termination proceeding is free to offer proof of any other factor relevant to
      the best interests analysis. In re Carrington H., 483 S.W.3d at 523 (citing In
      re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)). Facts considered
      in the best interests analysis must be proven by “a preponderance of the
      evidence, not by clear and convincing evidence.” In re Kaliyah S., 455
      S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at 861). “After making
      the underlying factual findings, the trial court should then consider the
      combined weight of those facts to determine whether they amount to clear
      and convincing evidence that termination is in the child’s best interest[s].”
      Id. When considering these statutory factors, courts must remember that
      “[t]he child’s best interests [are] viewed from the child’s, rather than the
      parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878. Indeed, “[a]
      focus on the perspective of the child is the common theme” evident in all of
      the statutory factors. Id. “[W]hen the best interests of the child and those of
      the adults are in conflict, such conflict shall always be resolved to favor the
      rights and the best interests of the child. . . .” Tenn. Code Ann. § 36-1-101(d)
      (2017).

             Ascertaining a child’s best interests involves more than a “rote
      examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
      And the best interests analysis consists of more than tallying the number of
      statutory factors weighing in favor of or against termination. White v.
      Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
      and circumstances of each unique case dictate how weighty and relevant each
      statutory factor is in the context of the case. See In re Audrey S., 182 S.W.3d
      at 878. Simply put, the best interests analysis is and must remain a factually
      intensive undertaking, so as to ensure that every parent receives

                                           - 17 -
       individualized consideration before fundamental parental rights are
       terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon the
       circumstances of a particular child and a particular parent, the consideration
       of one factor may very well dictate the outcome of the analysis.” In re
       Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171 S.W.3d at 194).
       But this does not mean that a court is relieved of the obligation of considering
       all the factors and all the proof. Even if the circumstances of a particular
       case ultimately result in the court ascribing more weight—even outcome
       determinative weight—to a particular statutory factor, the court must
       consider all of the statutory factors, as well as any other relevant proof any
       party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

        In its analysis, the Juvenile Court considered each of the enumerated factors in
Tennessee Code Annotated § 36-1-113(i). Regarding factors (1) and (2), the Juvenile Court
found that there was no evidence presented to indicate that Father had made an adjustment
to his circumstances to make it safe and in the Child’s best interest to return to his home.
In his brief, Father takes issue with the Juvenile Court’s reliance on factor (2), arguing that
DCS had not presented evidence of its efforts to assist Father prior to November 2020 and
that no evidence was presented to support “an affirmative finding” of this factor. Noting
the lack of evidence presented, the Juvenile Court did not find in its judgment that the
factor weighed either in favor of or against the termination of Father’s parental rights. After
analyzing all the factors, the Juvenile Court found that clear and convincing evidence
existed to terminate Father’s parental rights. Looking at the Juvenile Court’s order, it does
not appear that the Juvenile Court erred by improperly relying on factor (2) to terminate
Father’s parental rights when the remaining factors considered by the Juvenile Court
weighed heavily in favor of the termination of Father’s parental rights. Even if the Juvenile
Court had relied on factor (2) in its analysis, the remaining factors considered by the
Juvenile Court would support a finding by clear and convincing evidence that the
termination of Father’s parental rights was in the Child’s best interest.

        Father also argues that DCS failed to present evidence to demonstrate that Father
had not paid child support directly to DCS in order to support the Juvenile Court’s finding
that Father paid no support. However, there is evidence in the record to support the
Juvenile Court’s finding that Father had not paid child support for the Child. Foster Mother
testified that Father had only provided a few items to her for the Child’s benefit over
fourteen months prior to trial. Foster Mother further testified that Father had provided no
other financial support for the Child during the time she had the Child in her home, which
was essentially the entire time the Child was in foster care. This testimony by Foster
Mother supports the Juvenile Court’s finding with regard to factor (9) that Father had not


                                            - 18 -
paid any child support for the Child. We, therefore, find no error in the Juvenile Court’s
finding that Father had not paid child support for the Child.

        Additionally, as relevant to factor (3), Father had absolutely no contact with the
Child for fourteen months prior to trial. Despite having a telephone number for the foster
parents, he had not contacted them or the Child since November 2019. The evidence is
clear that Father had not maintained any kind of contact with the Child for over a year.
Concerning factor (4), the Juvenile Court found that Father had not seen the Child since
she was six months old and that the Child had no meaningful relationship with Father.
Father was essentially a stranger to the Child by the time of trial. As to factor (5), the
Juvenile Court recognized that the only parents the Child knows are the foster parents, who
she has lived with since coming home from the hospital after her birth. As such, the
Juvenile Court found that changing the Child’s caregiver and physical environment at this
point would have “a traumatic effect on this child emotionally.” The Juvenile Court found
that factors (6), (7), and (8) were not relevant to this case.

       The Juvenile Court also considered as additional relevant factors in its best interest
analysis that the foster parents wish to adopt the Child, have an adopted daughter who loves
the Child, and have an adequate home and income to care for the Child. Upon its
consideration of all best interest factors it deemed relevant, the Trial Court concluded that
it was in the best interest of the Child for Father’s parental rights to be terminated. The
evidence presented during trial does not preponderate against the Juvenile Court’s findings
regarding best interest, and those findings are clear and convincing evidence that
termination of Father’s parental rights is in the Child’s best interest. Therefore, we affirm
the Juvenile Court’s finding concerning the best interest analysis.

                                        Conclusion

        The judgment of the Juvenile Court terminating Father’s parental rights to the Child
is affirmed. This cause is remanded to the Trial Court for collection of the costs assessed
below. The costs on appeal are assessed against the appellant, Ronald S., and his surety, if
any.



                                                    s/ D. Michael Swiney_______________
                                                    D. MICHAEL SWINEY, CHIEF JUDGE




                                           - 19 -